Division of Corporate Finance U.S. Security & Exchange Commission treet NE Washington, D.C. 20549 Attention: Mr. Stephen Krikorian. Accounting Branch Chief November 28, 2013 Dear Mr. Krikorian: We have received your comment letter of November 21, 2013 regarding SMTC Corporation’s (“SMTC” or the “Corporation”) Form 10-Q for the periods ending June 30, 2013 and September 29, 2013 and provide our responses to the Staff comments below. For ease of reference, we have repeated the Staff comments in italicized type and followed each comment with our response. Form 10-Q for quarterly periods ending June 30, 2013 and September 29, 2013 Item 4. Controls and Procedures 1. We noted your disclosure does not indicate that your Principal Financial Officer, or person fulfilling this role, conducted an evaluation of your disclosure controls and procedures. Please amend your filing to revise your disclosure appropriately. Refer to Item 307 of Regulation S-K. Similar concerns apply to your evaluation of disclosure controls and procedures on page 26 of your Form 10-Q for the quarterly period ended September 29, 2013. Response: SMTC acknowledges the comment, and will issue an amendment for the Form 10-Q filing for each of the periods ended June 30, 2013 and September 29, 2013 such that we refer to Principal Financial Officer in order to comply with SEC regulations. We anticipate these will be filed on or by December 6, 2013. SMTC Corporation 635 Hood Road Markham, Ontario, Canada L3R 4N6 Tel: 905.479.1810● Fax: 905.479.1877● Email : Contact.Us@smtc.com ● Website: www.smtc.com CANADA ●
